Exhibit 10.26
 

Cobra [logo1.jpg]

DATED      2007


GENVEC, INC.


and


COBRA BIOLOGICS LIMITED
_____________________________________


MASTER SERVICES AGREEMENT


Number: [GenVec 001]


_____________________________________


December 21, 2007
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
1

--------------------------------------------------------------------------------



Cobra [logo1.jpg]


CONTENTS


Section
         
1
Definitions and Interpretations
4 
2
Services
 7
3
GenVec Materials
 10
4
Capacity Reservation & Associated Fees
 11
5
Delivery & Retention of Deliverables
 11
6
Compensation & Payment
 12
7
Defective Services or Deliverables
 13
8
Services Involving the Release of Materials Processed by Third Parties
 14
9
Term & Termination
 14
10
Confidentiality
 17
11
Rights in Data and Intellectual Property
 18
12
Warranties
 19
13
Indemnification
 20
14
Insurance
 21
15
Limitations of Warranties and Liabilities
 22
16
Regulatory Matters
 23
17
Notices
 23
18
Force Majeure
 23
19
Restriction on Hiring Cobra Personnel
 24
20
Records, Access to Facility and Audits
 24
21
Miscellaneous
 25

 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
2

--------------------------------------------------------------------------------



Cobra [logo1.jpg]


THIS MASTER SERVICES AGREEMENT (this “Agreement”), effective as of December 21,
2007 (the “Effective Date”), is by and between:
 
GENVEC, INC., a Delaware corporation, having its principal place of business at
65 West Watkins Mill Road, Gaithersburg, MD 20878 (“GenVec”), and
 
COBRA BIOLOGICS LIMITED, a corporation registered in England and Wales (Company
Number 02710654) and a wholly owned subsidiary of Cobra Biomanufacturing Plc.,
having its principal place of business at The Stephenson Building, The Science
Park, Keele, Staffordshire, ST5 5SP (“Cobra”).
 
BACKGROUND
 
GenVec is engaged in the research, development and clinical testing of
pharmaceutical or biological products and requires from time to time the
provision of certain services in respect of the production of its products.
 
Cobra provides contract research and development and technical consultancy
services relating to the processing, development, scale-up and the generation of
pharmaceutical and biological products.
 
GenVec desires that Cobra provide it with certain such consultancy and related
services, as described below, and Cobra desires to do so, on the terms and
conditions set forth below.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
3

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
WHEREFORE, THE PARTIES AGREE AS FOLLOWS.
 
AGREEMENT
 
1. Definitions and Interpretations. For purposes of this Agreement, the
following definitions shall apply, and the terms defined herein in plural shall
include the singular and vice-versa: In these conditions the following words
have the following meanings:
 
1.1. Definitions.
 
Affiliate
 
With respect to any person or entity, any other person or entity which directly
or indirectly controls, is controlled by or is under common control with such
person or entity.
     
cGMP
 
Current Good Manufacturing Practices regulations and guidelines applicable to
the manufacture of pharmaceuticals and biologics intended for use in clinical
trials in the United States and/or the European Union, including those described
in the U.S. Food, Drug & Cosmetics Act (21 U.S.C. Section 301 et seq.) and
regulations promulgated thereunder, and in ICH guide Q7a “ICH Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients,” as applied to
investigational drugs (Section 19).
     
Capacity Reservation Fee
 
As defined in Section 4.1.
     
Claims
 
As defined in Section 13.1.
     
Cobra Materials
 
As defined in Section 2.4.
     
Committed Costs
 
Any costs incurred or committed to by Cobra in advance of the provision of
Deliverables which cannot be cancelled or offset through reasonable commercial
efforts, including the procurement of materials, equipment, maintenance and
subcontract services, but excluding the costs of Facility modifications and
associated capital equipment.
     
Confidential Information
 
As defined in Section 10.1.
     

GenVec Materials
 
Any products, DNA, protein, cell lines, cell banks, virus, biological matter,
equipment or other tangible materials that are supplied by GenVec to Cobra for
use in performing the Services.

 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
4

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
GenVec Property
 
As defined in Section 11.2.
     
Data
 
Any data, documentation or records resulting from or related to the performance
of the Services.
     
Debarred Entity or Debarred Individual
 
An entity or individual, as applicable, that has been debarred by the United
States Food and Drug Administration (“FDA”) pursuant to 21 U.S.C. §335(a) or
(b).
     
Defect or Defective
 
With respect to Deliverables: Deliverables that, at the time of Delivery, fail
to meet any purchase criteria, Specifications or other requirements provided in
a Service Schedule or otherwise agreed to by the parties.
With respect to Services: Services that fail to comply with Section 2.3 or any
other requirements expressly provided therefor in a Service Schedule.
     
Deliverables
 
All reports and materials that Cobra is to provide to GenVec pursuant to a
Service Schedule.
     
Delivery
 
The Shipper’s collection of Deliverables from Cobra’s facility.
     
Disclosing Party
 
As defined in Section 10.1.
     
Facility
 
As defined in Section 2.4.
     
First Reserved Date
 
As defined in Section 4.1.
     
Intellectual Property (“IP”)
 
All inventions, processes, improvements, patents, trade marks, trade names and
copyrights (whether or not registered or capable of being registered), logos,
know-how, trade secrets, Confidential Information and any other similar rights
subsisting anywhere in the world, and all rights to apply for, and applications
for, registered protection of the foregoing.

 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
5

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 

     
Pre-existing IP
 
As defined in Section 11.1.
     
Price
 
The total charges for Services to be performed pursuant to a Service Schedule.
     
Processed Materials
 
As defined in Section 8.1.
     
Project Manager
 
As defined in Section 2.6.
     
New IP
 
As defined in Section 11.1.
     
Qualified Person
 
As defined in Section 8.1.
     
Recipient
 
As defined in Section 10.1.
     
Reserved Slot
 
As defined in Section 4.1.
     
Services
 
All work to be performed by Cobra for GenVec under this Agreement and all
Service Schedules.
     
Service Schedule
 
A written statement describing the Services to be performed with respect to a
given project, the Price of such Services and any other terms relevant to such
Services, which has been agreed upon and signed by both parties, as such
statement may be modified from time to time upon the written agreement of the
parties.
     
Shipper
 
As defined in Section 5.2.
     
Shortage
 
As defined in Section 7.1.
     
Specifications
 
The specifications, standards, limits, criteria and other requirements (if any)
provided in a Service Schedule or otherwise agreed to by the parties to which
Deliverables should conform.
     
Working Day
 
Any day other than a Saturday, Sunday or English public holiday.

 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
6

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
1.2. Interpretations.
 
1.2.1. Any reference in this Agreement to a “Article”, “Section,” “subsection”
or “Schedule” is to an article, section, subsection or schedule of this
Agreement.
 
1.2.2. Any phrase introduced by the terms "including," "include" or any similar
expression shall be construed as illustrative and shall not limit the sense of
the words preceding such phrase.
 
2. Services
 
2.1. Service Schedules.
 
2.1.1. Formation. This Agreement shall govern the relationship between Cobra and
GenVec. Services to be performed hereunder shall be described in detail in a
document (which may be titled a “Service Proposal”) that, once signed by both
parties, shall be deemed to be a Service Schedule that is part of this
Agreement. Cobra shall be obligated to perform those services that are described
in a Service Schedule, as well as any agreed incidental service, function or
responsibility not specifically described in a Service Schedule, but that is
commercially reasonable and required for the proper performance and provision of
such services, functions and responsibilities. With the prior agreement of both
parties, those services not agreed as incidental will be carried out under an
additional or amended Service Schedule executed by both parties in advance of
such services being provided, in accordance with the provisions of Section 2.5
below.
 
2.1.2. Effect. Each Service Schedule, along with this Agreement, shall be deemed
(a) the entire agreement between the parties with respect to the Services
described in such Service Schedule, and (b) separate and distinct from any other
Service Schedule combined with this Agreement.
 
2.1.3. Conflicts. To the extent the terms of any Service Schedule conflict with
other terms of this Agreement, such other terms of this Agreement shall control,
unless the Service Schedule expressly provides otherwise. No purchase order
issued by GenVec shall modify or amend any terms of a Service Schedule or this
Agreement.
 
2.2. Subcontracting. Cobra shall not sub-contract any Services to a third party
without GenVec’s prior written consent, which shall not be unreasonably
withheld. Cobra shall ensure that any permitted subcontractor has been bound, in
writing, to obligations of confidentiality and non-use of GenVec’s Confidential
Information that are at least as restrictive as those provided in Sections 10.1
- 10.5, prior to disclosing any such information to the subcontractor. Where the
subcontractor has been selected by Cobra and/or Cobra is directing the
subcontracted activities, Cobra shall be responsible for each permitted
subcontractor’s performance hereunder (including, without limitation, any breach
of this Agreement by such subcontractor), as if Cobra were itself performing
such activities.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
7

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
2.3. Performance Standards. Cobra shall perform the Services and deliver the
Deliverables pursuant to the Service Schedule and in accordance with the
Specifications, applicable laws, cGMPs and the terms of this Agreement. Cobra
will carry out work in accordance with the Service Schedule, but cannot
guarantee the outcome of development Services and in the case of cGMP
Deliverables, cannot guarantee the outcome of such cGMP deliverables and related
Services until such time as both parties have agreed *.
 
2.4. Facility; Resources. Unless otherwise set forth in a Service Schedule,
Cobra shall perform the Services at Cobra’s manufacturing facility identified in
the Service Schedule (the “Facility”). Cobra may not change the Facility without
GenVec’s prior written consent. Cobra will ensure that the Facility has
sufficient qualified personnel, production capacity, manufacturing resources,
and quality systems necessary to properly perform the Services in accordance
with this Agreement and that the Facility is operated in compliance with cGMPs
and all applicable laws for such period as there are executed Service Schedules
requiring the use of the Facility. Except to the extent otherwise provided in a
Service Schedule or in any schedule of items to be supplied by GenVec (“GenVec
Materials”), which can be added as an appendix to the Agreement with the written
consent of both parties, Cobra shall obtain and maintain in the Facility
sufficient dedicated equipment and other associated resources necessary to
perform the Services (“Cobra Materials”). for such period as there are executed
Service Schedules requiring the use of the Facility. Cobra shall only obtain
Cobra Materials from reputable and verified suppliers, shall inspect and test
such Cobra Materials, as appropriate, prior to engaging in any Services
therewith, and shall establish a source of supply for all Cobra Materials
sufficient to ensure Cobra’s ability to fulfill its obligations hereunder in a
timely and cost-efficient manner. Cobra shall use commercially reasonable
efforts to procure all Cobra Materials at the lowest prices reasonably
available, consistent with such matters as security and sources of supply,
quality of product, volume requirements, terms and conditions of supply and the
Services Schedule. In no event shall Cobra use GenVec Materials either for
itself or for third parties without the express, written consent of GenVec.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
8

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
2.5. Changed Services
 
2.5.1. Must be Agreed in Writing. No changes to a Service Schedule, Services
thereunder or the Price of Services shall be implemented unless and until the
parties have agreed on such change, in writing, signed by a person authorized to
bind the respective party, through a written change order (a “Variation”) or an
amendment to the Service Schedule.
 
2.5.2. Either Party May Request. Either party may request that changes be made
to a given Service Schedule. If manifest changes are requested, then to the
extent possible, Cobra shall provide GenVec with a written statement that
describes in detail the proposed changes, any anticipated change in Price
resulting therefrom and any other relevant facts that Cobra believes GenVec may
reasonably require. Cobra shall implement such changes when and if the parties
agree upon them, in writing.
 
2.5.3. Required Changes. If either party requests a change to a Service Schedule
or Services thereunder that (a) the requesting party reasonably deems to be
necessary in light of any Data, or (b) are required as a result of any changes
in applicable laws, regulations (including those governing cGMP and good
laboratory practices), safety requirements, best practices or manufacturing
requirements, and the other party does not agree to such changes within 30 days
of the request, the requesting party shall have the right to terminate this
Agreement upon written notice to the other party, subject to the provisions of
Section 9.3. Prior to the giving of any notice of change hereunder by Cobra,
Cobra shall provide a written good-faith estimate of the costs of such change,
and any change in price caused by such change shall be based on such costs, to
which Cobra may add a commercially reasonable margin.
 
2.6. Project Management. Within 20 days from the Effective Date, each party
shall designate in writing one person to be that party’s project manager
(“Project Manager”) for issues associated with the Services and the performance
of this Agreement. Each party my substitute or replace its Project Manager at
any time by providing written notice to the other party. Each party shall make
its Project Manager available for status meetings, telephone consultation, and
otherwise as reasonably required to facilitate the performance of the Services
in accordance with this Agreement. The Project Managers shall meet as needed to
discuss (i) Cobra’s performance of the Services, (ii) action items from previous
meetings to ensure completion of outstanding issues; and (iii) any
personnel-related issues that affect the Services. The Project Managers shall
also meet on a [quarterly] basis for business review meetings to discuss the
status of the project and the performance of the Services. The Project Manager
for Cobra (including any replacements thereof) shall have the requisite skills
and experience to facilitate the performance of the Services in accordance with
this Agreement.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
9

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
3. GenVec Materials
 
3.1. Provision of Materials. GenVec shall use commercially reasonable efforts to
timely provide Cobra with any and all GenVec Materials described in the relevant
Service Schedule or in the attached schedule of GenVec Materials. In the event
that GenVec does not supply GenVec Materials on a timely basis, the agreed
timelines for the program may be reasonably extended (e.g., by the same amount
of time as the amount of the delay), unless such extension is not warranted
under the circumstances.
 
3.2. Instructions. GenVec shall provide Cobra with all relevant instructions and
information concerning the storage and handling of GenVec Materials, including
all relevant health and safety information, (a) prior to delivery of such
materials to Cobra or (b) where such information involves non standard and/or
special requirements, at least 10 Working Days prior to delivery of such
materials to Cobra.
 
3.3. Ownership and Use. GenVec Materials shall be and shall remain the property
of GenVec. Cobra shall not use GenVec Materials for any purpose other than the
provision of Services, without GenVec’s written consent, and shall not transfer
or permit the transfer of any GenVec Materials to any third party, other than
permitted sub-contractors in accordance with Section 2.2. Cobra shall limit
access to GenVec Materials to employees and/or sub-contractors of Cobra who have
a need to access such materials in connection with the provision of Services.
Cobra shall not place a lien or security interest on, or otherwise encumber the
GenVec Materials. Cobra shall conduct such preventative and other maintenance as
is deemed commercially reasonable by Cobra or is agreed to in writing by Cobra
and GenVec.
 
3.4. Lost or Damaged Materials. Cobra shall take reasonable measures to protect
GenVec Materials from destruction, theft or loss while in the possession and/or
control of Cobra. Cobra will have the risk of loss or damage to the GenVec
Materials while in the possession of Cobra. In the event of loss or damage to
the GenVec Materials during such period, Cobra will immediately notify GenVec. *
Section 14 details the responsibilities of both parties with respect to insuring
GenVec Materials. Cobra shall inspect, test, store, handle, and process the
GenVec Materials in compliance with Specifications, cGMPs and all other
applicable laws and upon receipt of GenVec Materials, Cobra will promptly
inspect and evaluate the GenVec Materials to confirm compliance with the
specifications therefor * and in accordance with a certification and/or
inspection process agreed to in advance by both Cobra and GenVec.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
10

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
4. Capacity Reservation and Associated Fees
 
4.1. Capacity Reservation and Fee. A Service Schedule may provide for Cobra to
reserve capacity and resources at its Facility for non-GMP R&D services and GMP
production slots (each, a “Reserved Slot”), on particular consecutive dates (the
first of which is referred to below as the “First Reserved Date”), during which
Cobra will perform relevant Services. In such a case, the Service Schedule shall
require that GenVec pay, prior to the commencement of Services thereunder, a
specified non refundable fee (a “Capacity Reservation Fee”), as additional
consideration for services under the Service Schedule, such fee to be related to
such reservation, as detailed in the Service Schedule, and which shall be
creditable against future Services to be performed under the Service Schedule,
but shall not be refundable except as expressly provided herein. *.
 
4.2. Changes to Reserved Slots. If GenVec makes a written request to change a
Reserved Slot, Cobra shall use commercially reasonable efforts to accommodate
the request, subject to availability of an appropriate Reserved Slot. *.
 
4.3. Cancellation of Reserved Slots.
 
*
 
4.4. Exceptions. *.
 
5. Delivery and Retention of Deliverables
 
5.1. Timing. Cobra shall use commercially reasonable efforts to have the
Deliverables ready and available for pickup by the Shipper on the dates
specified in the relevant Service Schedule. However, such dates are not
guaranteed. Cobra shall notify GenVec when Deliverables are available for
collection and shall promptly inform GenVec of any delay in such availability.
 
5.2. Manner of Delivery. Unless the parties agree otherwise in writing, (a) all
Deliverables shall be made available, at the Facility, for loading by a common
carrier agreed upon by the parties (the “Shipper”) and shipment to GenVec or its
designee, and (b) shipments shall be *. The Deliverables shall be collected
within * of Cobra’s notice to GenVec of their availability (where deliverables
require release prior to use, the Deliverables will not be considered available
until such time as the release is complete), during regular business hours, at a
date and time agreed by the parties, in advance. If the Deliverables are not
collected within the *, then Cobra will, at the request of GenVec (a) dispatch
Deliverables to GenVec, for a fee equal * or (b) retain the Deliverables at the
facility, for a fee equal to *, until the Deliverables have been collected.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
11

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
5.3. Retention of Deliverables or GenVec Materials. If GenVec wishes Cobra to
retain at its facility (a) GenVec Materials or samples of Deliverables over and
above those Cobra is required by law or regulation to retain, or (b)
Deliverables that are available for collection by the Shipper, such retention
shall be subject to the parties’ agreement to such retention, in additional
consideration for the services provided under the relevant Service Schedule, a
fee equal to * will be payable by GenVec. GenVec will be responsible for the
insurance of such Deliverables as detailed in Section 14.
 
6. Compensation and Payment
 
6.1. Prices of Services. The Prices of Services to be performed pursuant to a
given Service Schedule shall be as provided in such Service Schedule.
 
6.2. Taxes. Prices are exclusive of any applicable VAT and/or other
sales/transaction taxes, for which GenVec shall additionally be liable and as
such Cobra reserves the right to charge GenVec for any such VAT and/or other
sales/transaction taxes.
 
6.3. Other Costs. Unless provided otherwise in a Service Schedule, any costs of
shipping, consumables, insurance or importation of Deliverables and GenVec
Materials, raw materials or of packaging materials, * shall be added by Cobra
from time to time to give a total amount, and in additional consideration for
services under the Service Schedule a fee equal to the total amount shall be
charged to GenVec separately.
 
6.4. Travel Expenses. GenVec shall reimburse Cobra for all reasonable, necessary
and documented travel and accommodation expenses involved in the provision of
Services, to the extent such expenses are agreed upon by the parties, in writing
and are consistent with GenVec’s travel reimbursement policy (a copy of which
has been provided to Cobra), provided that such request for expenses conforms to
and complies with the then-applicable Travel and Expense Reimbursement Policy of
.GenVec.
 
6.5. Timing of Payments. Capacity Reservation Fees shall be due * after the
parties’ execution of the Service Schedule to which such fees relate and
GenVec’s receipt of invoice, and in any case prior to Cobra’s making a firm
reservation of capacity for the relevant Services. The balance of the Price of
Services shall be payable within * of GenVec’s receipt of applicable invoice.
Timing of invoicing shall be as provided in the relevant Service Schedule.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
12

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
6.6. Late Payments. Payments shall be deemed to be made only when Cobra has
received cash or cleared funds covering the amounts due. If GenVec fails to make
any payment in full on its due date, Cobra shall charge GenVec interest on the
unpaid balance at the rate of *. In the event that the invoice is queried within
* of receipt, Cobra will not apply this charge until * after such time as the
query has been resolved. Both parties agree to act in good faith and act
reasonably to resolve all queries promptly.
 
7. Defective Services or Deliverables
 
7.1. Acceptance and Rejection.
 

 
7.1.1
GenVec shall have * following GenVec’s receipt of Deliverables, (i) to accept
them (ii) to notify Cobra, in writing that the Deliverables do not meet the
warranties set forth in Article 12, cGMPs or the agreed Specifications (in each
case, “Defective”) and/or (iii) to notify Cobra, in writing, that Deliverables
due to GenVec are missing from the shipment (a “Shortage”). Upon request by
Cobra, GenVec shall return to Cobra, at Cobra’s expense, any Deliverables
rejected hereunder as defective, unless it would not be reasonably possible to
do so. Failure to notify Cobra of a Defect or Shortage within such * period *,
or to return rejected Deliverables, upon request by Cobra, as required under
this Section 7.1, shall be deemed an acceptance of the relevant Deliverables
and/or Services. The criteria for testing that Deliverables are not Defective
will be agreed to in advance in writing by both Cobra and GenVec.

 

 
7.1.2
If GenVec cannot determine that the Deliverables are Defective within the *
period described above through reasonable testing at the date of delivery (a
“Latent Defect”), then GenVec shall be entitled to notify Cobra of the Latent
Defect within * of the discovery thereof. Following such notification and upon
request by Cobra, GenVec shall return to Cobra, at Cobra’s expense, any
Deliverables rejected under this Section 7.1.2 as Defective, unless it would not
be reasonably possible to do so. Latent Defects shall only be those Defects that
are the result of a cause assignable to the fault of Cobra, *.

 
7.2. Disputes Regarding Defects. In the event of a dispute over whether
Deliverables are Defective, the parties shall provide a representative sample of
such Deliverables to an agreed upon, independent testing laboratory, for
analysis and a final, binding determination of whether the Deliverables are
Defective and the cause thereof. The party that the determination disfavors
shall bear the costs of the analysis.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
13

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
7.3. Remedies for Defective Deliverables/Services. With respect to (a) any
Deliverables timely rejected pursuant to Section 7.1.1, or rejected pursuant to
7.1.2. and, in each case, determined by Cobra or an independent laboratory,
pursuant to Section 7.2, to be Defective, and (b) any Shortages, Cobra shall,
with the agreement of GenVec, *, at no additional charge to GenVec, at which
time the Deliverables shall be subject to further acceptance testing by GenVec.
 
7.4. GenVec’s Sole of Remedy. The remedy provided in Section 7 shall be GenVec’s
sole remedy for the Delivery of Defective Deliverables or the performance of
Defective Services hereunder.
 
8. Services Involving the Release of Materials Processed by Third Parties.
 
8.1. Access and Assistance to Qualified Person. This Article 8 applies to
Services involving the release by Cobra, through a Qualified Person (as that
term is defined in Article 48 of Directive 2001/83/EC), of materials that have
been processed, in whole or in part, by a third party (“Processed Materials”).
In any such case, GenVec, at its own cost, shall (a) ensure that the Qualified
Person is named on any relevant marketing authorization and shall (a) provide
the Qualified Person with unrestricted access to GenVec’s premises, personnel,
procedures, documentation and information (including any dossiers upon which
marketing authorizations have been granted, together with any variations
affecting such approvals) relevant to or associated with such product and
(b) provide the Qualified Person with such assistance as is reasonably requested
by the Qualified Person from time to time.
 
8.2. Replacement of Qualified Person. Where a Qualified Person named in the
Service Schedule is no longer able to perform the Services, GenVec shall, at
Cobra’s cost, provide Cobra with such assistance as is necessary and/or
desirable to have an alternative Qualified Person named on any relevant
marketing authorization.
 
8.3. Limitation on Liability for Services by Qualified Person. Neither Cobra nor
any Qualified Person shall have any liability to GenVec in any way related to
the release of a Processed Material, except where the liability arises as a
direct result of a violation by the Qualified Person of his statutory
obligations as a Qualified Person.
 
9. Term and Termination
 
9.1. Term. The term of this Agreement shall be five (5) years from the Effective
Date, unless (a) at that time, Services are being performed pursuant to a
Service Schedule, in which case, the term shall extend through the completion of
all pending Service Schedules, or (b) this Agreement is terminated in accordance
with Section 9.2.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
14

--------------------------------------------------------------------------------



Cobra [logo1.jpg]
 
9.2. Termination.
 
9.2.1. Termination by Cobra. Cobra may terminate this Agreement or Services
remaining to be performed under any Service Schedule, at any time, with or
without cause, upon at least 720 days’ written notice to GenVec, subject to
Section 9.3.
 
9.2.2. Termination by GenVec. GenVec may terminate this Agreement or Services
remaining to be performed under any Service Schedule, at any time, with or
without cause, upon at least 60 days’ written notice to Cobra (subject to this
section 9) on condition that at same time as serving written notice on Cobra
GenVec pays to Cobra a termination payment calculated in accordance with
[Appendix 2], (which shall apply to termination of the first Service Schedule,
A393) and any other termination payment specified in any other Service Schedule.
 
[If GenVec terminates this agreement, Cobra shall use commercially reasonable
efforts to fill any vacated reserved slots with another customer.  GenVec shall
be liable only for the portion of the payment of the relevant Termination Fee
that was charged to GenVec and not recovered by Cobra from another customer and
after taking into account all reasonable and documented Services and
Deliverables provided to GenVec in connection with such Reserved Slot and any
Committed Costs prior to notice of cancellation.]
 
9.2.3. For Breach. Either party may terminate this Agreement or the Service
Schedule at issue upon thirty 30 days notice informing the other party that it
is in material breach of any of its obligations hereunder and stating the
reasons therefor, unless the notified party has cured such breach within such
30-day notice period.
 
9.2.4. For Insolvency. Either party may terminate this Agreement upon the
occurrence of any of the following events: (a) the other party makes an
assignment for the benefit of its creditors or files a voluntary petition under
federal or state bankruptcy or insolvency laws, (b) a receiver or custodian is
appointed for all or substantially all of the other party's business,
(c) proceedings are instituted against the other party under federal or state
bankruptcy or insolvency laws that have not been stayed or dismissed within
sixty (60) days, (d) all or substantially all of the other party's business or
assets become subject to attachment, garnishment or other process or (e) a court
or other governmental authority of competent jurisdiction determines that the
other party is insolvent.
 
Confidential
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
15

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
9.3. Duties upon Termination. Upon the termination of any Service Schedule(s)
(whether terminated individually or in connection with the termination of this
Agreement):
 
9.3.1. Payment. GenVec shall pay to Cobra, within * of receipt of invoice, (a)
if this Agreement is terminated by GenVec pursuant to Section 9.2, any Capacity
Reservation Fee (or part thereof) that has not previously been paid; (b) for all
Services satisfactorily provided pursuant to the relevant Service Schedule(s),
up to the date of termination; and (c) if this Agreement is terminated by GenVec
pursuant to Section 9.2,2. for all documented and reasonable committed costs and
expenses (both internal and external) related to such Services that GenVec
approved in writing and Cobra, acting reasonably, is unable to avoid, or if
applicable pursuant to Section 9.2.2, a termination fee as detailed in Section
9.2.2.
 
9.3.2. Transfer Assistance. To the extent requested by GenVec *, Cobra shall
provide reasonable technology transfer and termination assistance services to
GenVec in the event that GenVec transfers any of the services provided hereunder
by Cobra to itself or to a third party. The purpose of this assistance shall
include the following: (i) to enable GenVec to obtain from a successor provider,
or to provide for itself, services to substitute or replace those provided by
Cobra, and (ii) for Cobra to assist GenVec during the termination assistance
period, so that GenVec or its successor provider can provide those services
terminated and to eliminate or minimize any disruption or deterioration of the
Services during and as a result of the handover. * In the event that Cobra
terminates this Agreement without cause, then Cobra shall provide its labour
within the services described in the preceding sentences *
 
9.3.3. Return or Destruction of GenVec’s Materials.
 
9.3.3.1. Cobra shall, within * of receipt of a written request by GenVec, either
return to GenVec or destroy, as requested by GenVec, * any and all GenVec
Materials obtained in connection with the relevant Service Schedule(s), and
samples of any Deliverables in Cobra’s possession produced thereunder, together
with any relevant Data; except that Cobra shall be entitled to retain in its
archive, at its own expense, one copy of such GenVec Materials, samples of
Deliverables, Data and other information, to the extent that they are required
to be stored by Cobra under applicable law, regulations or rules.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

16

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
9.3.3.2. If Cobra does not receive such a request from GenVec within * of
termination, Cobra shall send written notice to GenVec. If GenVec does not
respond within * of receipt of such notice, Cobra shall be entitled to destroy,
at GenVec’s cost any and all such GenVec Materials, samples of Deliverables,
Data and other information relating to the relevant Service Schedule(s), except
for any that are required to be retained at Cobra’s facility, pursuant to
Section 5.3.
 
10. Confidentiality
 
10.1. Definitions. During the term of this Agreement, each party (a “Disclosing
Party”) may provide to the other (a “Recipient”), information, economic
information, business or research strategies, trade secrets, Intellectual
Property and material embodiments thereof, and Cobra may generate Data
(collectively, “Confidential Information”). (For purposes of this Article 10,
Data shall be deemed to be GenVec’s Confidential Information, GenVec shall be
deemed the Disclosing Party with respect thereto, and Cobra shall be deemed the
Recipient thereof.)
 
10.2. Exclusions. Confidential Information shall not include information that
(a) the Recipient can prove, by competent evidence, was in its possession prior
to receipt from the Disclosing Party, (b) was furnished to the Recipient by a
third party without breach of a duty of confidentiality, (c) was or became,
through no fault of the Recipient, publicly known, (d) the Recipient can
demonstrate by contemporaneous written records was developed by or for the
Recipient independently of the disclosure of Confidential Information by the
Disclosing Party or its Affiliates or (e) is required by law, regulation or rule
to be disclosed, provided that the Recipient notifies the Disclosing Party of
such requirement as soon as reasonably practicable, and cooperates in action
that the Disclosing Party reasonably elects to take in order to protect the
confidentiality of such Confidential Information.
 
10.3. Obligations. Unless the parties agree otherwise in writing, the Recipient
(a) shall maintain the Disclosing Party’s Confidential Information in
confidence, (b) shall allow access only to those employees, permitted
subcontractors or agents who need to see and use such Confidential Information
in order for the Recipient to perform its obligations hereunder and who are
bound by obligations of confidentiality and nonuse that are no less restrictive
than the ones set forth herein, (c) shall use such information solely in the
performance of this Agreement, and (d) shall at all times protect such
information from misuse or disclosure with at least the same degree of care it
uses to protect its own Confidential Information, such care to be of the type
and degree that would be used by a reasonable and prudent business person in the
biopharmaceutical industry. The confidentiality obligations herein shall survive
the expiration or termination of this Agreement.

Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

17

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
10.4. Responsibility for Employees and Agents. Each party shall be responsible
for the acts and/or omissions of its employees, agents and representatives under
Sections 10.1 – 10.3 (whether or not they remain its employees and/or
representatives), as if they were such party’s own acts or omissions.
 
10.5. Ownership and Return. Each party’s Confidential Information shall at all
times be its sole and exclusive property. At any time, upon the written request
of the Disclosing Party, or upon termination or expiration of this Agreement,
the Recipient shall return or destroy (at the election of the Disclosing Party)
all Confidential Information of the Disclosing Party in its possession
(including all copies, abstracts or summaries thereof), except that the
Recipient may retain one copy of the Disclosing Party’s Confidential Information
solely for archival purposes.
 
10.6. Supercession of Prior Confidentiality Agreement. Any information
previously exchanged between the parties in connection with any Services or this
Agreement and meeting the definition hereunder of Confidential Information shall
be governed by the terms of this Article 10. Any confidentiality or
non-disclosure agreement previously executed by the parties in connection with
such information is hereby terminated and superseded by this Article 10 to the
extent thereof.
 
11. Rights in Data and Intellectual Property
 
11.1. Pre-existing IP. This Agreement shall not affect the ownership of any
Intellectual Property owned by or licensed to either party as of the Effective
Date (“Pre-existing IP”). IP arising out of the performance of the Services
which relates to manufacturing services in general developed in whole or in part
by Cobra during the term of this Agreement shall be referred to as “New IP”.
 
11.2. Ownership. As between the parties, subject to Cobra’s rights in any of its
Pre-Existing IP, GenVec shall own all right, title, and interest in and to the
Deliverables, the Data and all technology, know-how, inventions, discoveries,
ideas, concepts, trade-secrets, improvements, processes, documents, information,
or data, whether patentable or not, which result from the Services or the GenVec
Materials which is not New IP (“GenVec Property”), and to the extent Cobra has
or may acquire or be deemed to have acquired any rights therein, Cobra hereby
transfers and assigns its right, title, and interest in such property to GenVec.
Upon GenVec’s request at any time, Cobra agrees to deliver to GenVec any and all
documents and information necessary to protect GenVec’s interest in the GenVec
Property. Cobra further agrees, during the term hereof, promptly to notify
GenVec in writing of any such developments. New IP shall be the sole property of
Cobra, and shall be subject to the rights of GenVec pursuant to Section 11.4.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

18

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
11.3. GenVec License. GenVec hereby grants to Cobra a nonexclusive,
royalty-free, limited, non-transferable license, for the term of this Agreement
to use the GenVec Property and GenVec’s Pre-existing IP and sublicense the same
to subcontractors approved by GenVec, but in each case, solely to the extent
necessary to perform the Services in accordance with this Agreement and to
otherwise comply with the obligations hereunder. *.
 
11.4. Cobra License. Cobra hereby grants to GenVec a non-exclusive, fully paid,
royalty-free, irrevocable license, with the right to sublicense, to any Cobra
Pre-Existing IP that Cobra incorporates into the Deliverables or is used to
produce the Deliverables on condition that during such time Cobra is providing
GenVec with contract manufacturing and development services and such license
shall cease if Cobra ceases to be conducting such contract manufacturing and
development services for GenVec.. This license shall survive the termination or
expiration of this Agreement in accordance with the provisions of Section 9.3.2
above. Cobra hereby grants to GenVec a non-exclusive, irrevocable license to
practice any New IP that is required for the manufacturer, development, use or
sale of GenVec’s product.
 
12. Warranties.
 
12.1. By Cobra. Cobra warrants to GenVec that:
 

(a)
the Services will be performed (i) in a professional and workmanlike manner with
at least that degree of care and skill as is practiced by other recognized firms
in providing services of a similar nature and (ii) in compliance with all cGMPs,
laws, rules and regulations applicable thereto,

 

(b)
all Services required, pursuant to a Service Schedule, to be performed in
accordance with Good Laboratory Practices or Medicines Control Agency guidelines
shall be performed in accordance with such practices or guidelines, as
applicable,

 

(c)
Cobra has the right to use the Pre-existing IP of Cobra that is used in
performing the Services and such Pre-existing IP of Cobra, (i) has never been,
is not currently, and during the term will not become, a Debarred Entity and
(ii) to the best of its knowledge no Debarred Entity or Debarred Individual,
including subcontractors or parties, will perform any services on GenVec’s
behalf. If Cobra becomes aware of FDA investigations of, or debarment
proceedings against, Cobra or any person performing Services, then Cobra will
immediately notify GenVec of any such circumstances during the term of this
Agreement

 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

19

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
12.2.  Mutual. Each party represents and warrants to the other that (i) to its
knowledge, it has the right to grant the licenses granted hereunder and to
provide the Confidential Information provided hereunder; (ii) it has all
requisite power and authority (corporate and otherwise) to enter into this
Agreement and has been duly authorized by all necessary actions in the execution
and delivery hereof by the officer or individual whose name is signed on its
behalf below; (iii) its execution and delivery of this Agreement and the
performance of its obligations hereunder do not and will not conflict with or
result in a breach of or a default under its organizational instruments or any
other agreement, instrument, order, or law applicable to it or by which it may
be bound; and (iv) this Agreement has been duly and validly executed and
delivered by it and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights and except as enforcement is
subject to general equitable principles.
 
13. Indemnification.
 
13.1. By GenVec. GenVec shall defend/indemnify and hold harmless Cobra and its
Affiliates, subcontractors, and their respective directors, officers, employees
and agents, including any Qualified Persons, from and against any and all third
party claims, damages, liabilities, losses, costs and expenses, including
reasonable attorneys’ fees (collectively, “Claims”) (a)  arising out of GenVec’s
negligence or willful misconduct, except to the extent that such a Claim arises
out of the negligence or willful misconduct of Cobra, or (b) alleging the
infringement of third-party rights by Cobra’s use, in performing the Services,
of any process, method, Specification or information supplied to Cobra by GenVec
(GenVec’s liability shall include acts or omission of its directors, officers,
employees, and agents), or (c) [breach by GenVec of any of its warranties or
representations hereunder], or (d) relating to Deliverables or Services
associated therewith after such Deliverables have been accepted by GenVec
 
13.2. By Cobra. Cobra shall defend/indemnify and hold harmless GenVec and its
Affiliates, and their respective directors, officers, employees and agents, from
and against any and all Claims arising out of (a) Cobra’s negligence or willful
misconduct, except to the extent that such a Claim arose out of the negligence
or willful misconduct of GenVec, (b) breach by Cobra of any of its warranties or
representations hereunder, or (c) a party alleging the infringement of
third-party rights related to the Services of any process, method,
Specification, Cobra Pre-existing IP or information, other than that supplied to
Cobra by GenVec. (Cobra’s liability shall include acts or omission of its
directors, officers, employees, subcontractors, and agents), or (d) relating to
Deliverables or Services associated therewith before such Deliverables have been
accepted by GenVec.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

20

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
13.3. Indemnification Procedures. Each party shall inform the other as soon as
reasonably practicable after learning of any Claim for which indemnity could be
sought under Section 13.1 or Section 13.2. A party seeking indemnity (a) shall
permit the indemnifying party to assume full responsibility to investigate,
prepare for and defend against the Claim, (b) shall reasonably assist the
indemnifying party, at the indemnifying party’s reasonable expense, in the
investigation of, preparation for and defense of such Claim and (c) shall not
compromise or settle such Claim without the indemnifying party’s prior written
consent, not to be unreasonably withheld.
 
14. Insurance.
 
14.1. Of Both Parties. Each party represents and warrants that it has and shall
maintain (a) any and all insurance required by applicable laws and regulations
and (b) commercial general liability insurance, including blanket contractual
liability insurance covering such party with respect to its obligations
hereunder, with limits of liability that are commercially reasonable * Such
coverage shall be maintained for not less than * following expiration or
termination of this Agreement or, if such coverage is of the “claims made” type,
for * following expiration or termination of this Agreement. Some or all such
insurance may be in the form of self-insurance.
 
14.2. Of Cobra. Cobra represents and warrants that it presently maintains and
shall continue to maintain, at its expense, all-risk property damage insurance
coverage with blanket replacement cost limits and deductibles adequate to cover
the value of GenVec Materials, GenVec Property, Cobra Materials, , equipment,
etc. that will be in Cobra’s possession while such equipment is in Cobra’s
possession, custody or control.
 
14.3. GenVec will be responsible for the cost of insurance of GenVec
Materials and raw materials, to be arranged by Cobra and agreed to in writing by
both parties, any liability for GenVec Materials and raw materials under such
agreement will be limited to the value of the insurance cover obtained. Such
costs * shall be added by Cobra from time to time to give a total amount, and in
additional consideration for services under the Service Schedule a fee equal to
the total amount shall be charged to GenVec separately.
 
14.4. Proof of Coverage. Upon request, each party will provide the other with a
certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date and
the limits of liability. The insurance certificate shall further provide for a
minimum of * notice to the insured of a cancellation of, or material change in,
the insurance.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

21

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
15. Limitations of Warranties and Liabilities.
 
15.1. Limitation of Warranties.
 
15.1.1. Except for the warranties expressly provided in this Agreement
(including in any Service Schedule), NEITHER PARTY MAKES ANY WARRANTY, EXPRESS
OR IMPLIED, REGARDING ANY SERVICES, DELIVERABLES OR OTHER MATERIALS PROVIDED
HEREIN, INCLUDING ANY WARRANTY OF THEIR FITNESS FOR USE, MERCHANTABILITY,
QUALITY, OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS. Any representation or
warranty made by any person or entity, including employees or representatives of
Cobra that are inconsistent herewith, shall be disregarded and shall not be
binding on Cobra, unless made in writing and signed by an authorized
representative of Cobra.
 
15.1.2. Notwithstanding anything to the contrary provided in Section 12.1 or
elsewhere in this Agreement, in no event shall Cobra be liable for any Defect in
Services and/or Deliverables to the extent arising from any information,
Specification and/or other requirement supplied to Cobra by GenVec.
 
15.2. Limitations on Damages.
 
15.2.1. EXCEPT IN THE CASE OF VIOLATION OF ARTICLE 10, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR LOST PROFITS (OTHER THAN THE PROFIT ELEMENT IN
THE PRICES OF SERVICES), SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR
INDIRECT DAMAGES IN CONNECTION WITH THIS AGREEMENT.
 
15.2.2. [EXCEPT IN THE CASE OF A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT]
THE TOTAL LIABILITY OF EITHER PARTY TO THE OTHER PARTY WITH RESPECT TO SERVICES
TO BE PERFORMED PURSUANT TO ANY SERVICE SCHEDULE SHALL NOT EXCEED *. 
 
15.3. Exception to Limitations. Notwithstanding anything provided to the
contrary herein, nothing in this Agreement shall exclude or limit the liability
of a party; to the extent such liability may not be excluded or limited, as a
matter of law.
 
15.4. Cobra’s employees, sub-contractors and/or agents are not authorized to
make any representations or warranties concerning the Services unless confirmed
by a Director of Cobra in writing.

Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

22

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
16. Regulatory Matters.  In addition to any other record-keeping and reporting
requirements set forth herein or in a Service Schedule, Cobra shall keep all
records and reports required to be filed with the FDA and any other governmental
agencies in connection with the performance of the Services, and shall make the
Deliverables produced hereunder and the facilities used in performing the
Services available at reasonable business hours for inspection by
representatives of such agencies. Cobra shall notify GenVec of any inspection,
investigation or inquiry by the FDA or other governmental agency that relates in
any way to Cobra’s performance under any Service Schedule, and shall send GenVec
a copy of any report on the results of any such inspection, investigation or
inquiry. Cobra shall fully cooperate with GenVec during any such inspection,
investigation or other inquiry, including, but not limited to, allowing a
representative of GenVec to be present during all portions of any such
inspection, investigation or other inquiry and sharing with GenVec any other
information related thereto to the extent relevant to the performance of the
Services. Cobra shall discuss any response to observations or notifications
received in connection with any such inspection, investigation or other inquiry
and shall give GenVec an opportunity to comment upon any proposed response
before it is made. 
 
17. Notices. Any legal notice to be given under this Agreement shall be in
writing and shall be delivered by an internationally recognized courier or
facsimile transmission (with receipt confirmed by automatic transmission
report), addressed to the parties as follows (or as a party may designate in a
notice delivered to the other party pursuant to this Article 17). Notices shall
be deemed delivered upon receipt.


If to Cobra:
If to GenVec:
   
Cobra Biologics Limited
GenVec, Inc.
The Stephenson Building
65 West Watkins Mill Road
The Science Park
Gaithersburg, Maryland, 20878
Keele, Staffordshire, ST5 5SP, UK
USA
Attention: ____________________
Attention: ____________________
Fax. No. _____________________
Fax.No. ______________________

 
18. Force Majeure. Neither party shall be liable to the other for any delay or
failure in performance of this Agreement to the extent that such delay is due to
events outside that party’s reasonable control, including acts of God, war,
flood, fire, labor disputes, strikes, lock-outs, riots, civil commotion,
malicious damage, explosion, governmental actions and any other similar events.
If either party is affected by any such event, then the time for performance
shall be extended for a period equal to the period that such event delayed such
performance.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

23

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
19. Restriction on Hiring Personnel.
 
19.1. GenVec shall not, during the term of this Agreement and for a period of *
thereafter, directly or indirectly induce or solicit any person who is an
employee of Cobra, to accept employment or other work that would result in such
person ceasing or limiting the amount of work previously performed on behalf of
Cobra, without the prior written consent of Cobra. The above prohibition shall
not apply to any personnel that respond to an indirect solicitation (e.g.,
through a newspaper, magazine or trade journal advertisement).
 
19.2. Cobra shall not, during the term of this Agreement and for a period of *
thereafter, directly or indirectly induce or solicit any person who is an
employee, agent or consultant of GenVec, to accept employment or other work that
would result in such person ceasing or limiting the amount of work previously
performed on behalf of GenVec, without the prior written consent of GenVec. The
above prohibition shall not apply to any personnel that respond to an indirect
solicitation (e.g., through a newspaper, magazine or trade journal
advertisement).
 
20.  RECORDS, ACCESS TO FACILITY AND AUDITS
 
20.1. Records. Cobra shall establish and maintain complete, accurate and
authentic data, books and records of the work performed hereunder. Without
limiting the generality of the foregoing, Cobra shall monitor and maintain
reasonable records respecting its compliance with cGMPs, including the process
of establishment and implementation of the operating procedures and the training
of personnel as are reasonably necessary to assure such compliance. Cobra agrees
that, in response to any complaint or in the defense by GenVec of any
litigation, hearing, regulatory proceeding or investigation relating to the
Services, Cobra shall make available to GenVec upon reasonable prior written
notice, such Cobra employees and records reasonably necessary to permit the
effective response to, defense of, or investigation of such matters at
reasonable cost to GenVec. [Access to financial data and accounting records
shall be restricted to copies of relevant supplier invoices and employee expense
claims which have been recharged to GenVec, applicable stock usage records and
employee timesheets.
 
20.2. Inspection and Audit. GenVec and its representatives shall have the
opportunity to converse with Cobra’s personnel and visit, inspect and audit the
Facility and all data, records, reports, information, licenses, permits and
other documentation relating to the Services for the purpose of assuring Cobra’s
compliance with its obligations under this Agreement including verification of
the Prices due hereunder and Cobra’s compliance with applicable law. GenVec’s
exercise of its inspection and audit rights hereunder shall in no way waive,
modify, or diminish Cobra’ obligations under this Agreement, or impose any
obligation to inspect, audit, or act upon GenVec. Cobra shall cooperate with
GenVec and its representatives and provide such assistance as GenVec and its
representatives reasonably require in carrying out such inspections and audits.
Access to financial data and accounting records shall be restricted to copies of
relevant supplier invoices and employee expense claims which have been recharged
to GenVec, applicable stock usage records and employee timesheets.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

24

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
20.3. Follow-up. Following any review or audit, GenVec shall have the right to
conduct (or have its representatives conduct) a review meeting with Cobra to
obtain factual concurrence with issues identified in the findings. Cobra and
GenVec shall review the findings of each review and audit promptly after the
issuance of the resulting report or findings and shall mutually agree upon the
appropriate manner, if any, in which to respond to the changes suggested by the
audit report. Cobra shall provide to GenVec a plan and schedule for any
necessary corrective action for GenVec’s approval and shall complete such
corrective actions in accordance with the approved plan and schedule. To the
extent that any Cobra review or audit, or any audit performed by GenVec or its
representatives, reveals any overpayment by GenVec, then Cobra shall promptly
reimburse (or at GenVec’s request, credit such overpayment) to GenVec the
overcharge by Cobra. In the event the overpayment exceeds * of the fees due over
the period audited, then Cobra shall also reimburse to GenVec the costs of such
audit.
 
20.4. Survival. Cobra’s obligation and GenVec’s rights under this Section 20
shall survive for a period of * following expiration or termination of this
Agreement.
 
21. Miscellaneous
 
21.1. Independent Contractors. The parties are independent contractors
hereunder, and nothing contained in this Agreement shall be construed to place
them in the relationship of partners, principal and agent, employer and employee
or joint venturers. Neither party shall have the power or right to bind or
obligate the other party, nor shall either party hold itself out as having such
authority.
 
21.2. Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on either party unless made in writing by the party to be
charged. The failure of either party at any time to enforce, or to require
performance by the other party of any provision of this Agreement, shall in no
way be construed as a present or future waiver of such provision or of any other
provision.
 
21.3. Severability. If any provision of this Agreement is held by any competent
authority to be invalid or unenforceable, in whole or in part, the validity of
the other provisions of this Agreement and the remainder of the provision in
question shall not be affected.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

25

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
21.4. No Third-party Rights. No third party shall have the right to enforce the
terms of this Agreement. The rights of any third party to enforce this Agreement
may be varied and/or extinguished by agreement between the parties, without the
consent of any such third party.
 
21.5. Assignment. Neither party may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party,
except for an assignment to a party’s successor in interest by way of a merger
or the purchase of all or substantially all of such party’s assets or business
to which this Agreement relates. Notwithstanding the preceding sentence, Cobra
may not assign this Agreement to any this party (by way of merger or the
purchase of all or substantially all of its assets) to a competitor of GenVec,
without GenVec’s prior written consent.
 
21.6. Construction and Headings. All section titles or headings contained in
this Agreement are for convenience only, will not be deemed a part hereof or
thereof and will not affect the meaning or interpretation of this Agreement or
Service Schedule.
 
21.7. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, excluding that body of law
pertaining to conflict of laws.
 
21.8. Dispute Resolution.
 
21.8.1. Except as otherwise provided in Sections 7.2 and 21.8.2, any dispute
arising out of or in connection with this Agreement, shall be referred to
arbitration by a single arbitrator. The arbitration shall be carried out in
accordance with the Rules of Arbitration of the International Chamber of
Commerce in force as at the date of the dispute. The arbitration shall be held
in London, England, if initiated by GenVec and in Gaithersburg, Maryland, USA if
initiated by Cobra. All decisions of the arbitrator shall be final and binding
on the parties and may be enforced in any court of competent jurisdiction. The
party favored by the arbitrator’s decision shall be entitled to the costs of the
arbitration and reasonable attorneys’ fees.
 
21.8.2. Either party shall be entitled to seek relief from a State of Maryland,
USA court of competent jurisdiction to enjoin a breach of Section 3.3, Sections
10.1 - 10.6 or Article 11.
 
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
26

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]
 
21.9. Nature of this Agreement. The parties agree that this Agreement is for the
provision of Services - in particular the conduct of tests and other work and
the provision of expert reports, and that, to the extent that any Service
Schedule requires the delivery of Deliverables, such Deliverables are incidental
to the delivery of Services.
 
21.10. *
 
21.11. Further Assurances. Each party shall execute, acknowledge and deliver
such further instruments, and take such further actions as may be reasonably
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
21.12. Entire Agreement. This Agreement and any Service Schedules executed
hereunder constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior or contemporaneous understandings
or agreements between them, whether written or oral, respect to such subject
matter., with the exception of the Quality Agreement executed on even date
herewith. In the event of conflict between the terms of this Agreement and the
terms of the Quality Agreement on matters pertaining to GMPs, the terms of the
Quality Agreement shall govern, and any breach of the Quality Agreement shall be
deemed a breach of this Agreement. For all other matters, the terms of this
Agreement shall govern. No amendment or modification of this Agreement shall be
valid or binding on the parties unless made in writing and signed by the duly
authorized representatives of both parties.
 
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives as of the date first above
written.


COBRA BIOLOGICS LTD.
 
GENVEC, INC.
     
By: David R. Thatcher
 
By: Paul H. Fischer
 
 
 
     
Signature: /s/ David R. Thatcher
 
Signature: /s/ Paul H. Fischer
 
 
 
     
Print Name: David R. Thatcher
 
Print Name: Paul H. Fischer
 
 
 
     
Title: Chief Executive
 
Title: CEO
 
 
 
     
Date: 17th January 2008
 
Date: 1/23/08
 
 
 



Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

27

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]


Appendix 1: Capacity Reservation Fee Worksheet for Service Schedule A393


Components of Capacity Reservation Fee:


*
*
*
*
*


Occupancy Charge per Month During Consistency Runs:

*
 
Estimated Months in Suite per Consistency Run: *


Portion of Capacity Reservation Fee Per Reserved Consistency Run:


*
Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

28

--------------------------------------------------------------------------------


 
Cobra [logo1.jpg]


Appendix 2: Termination for Service Schedule A393


Maximum Termination fee rate: $ *


Termination fee to apply beginning *


Maximum Termination fee to apply beginning *


Reduction of Termination fee to begin *


Date of Termination
 
Milestone
 
Termination
 Fee
 
% of  Max Termination Fee
 
(Based on project
schedule)
     
 $
                   
Month 1
         
*
   
*
 
Month 2
         
*
   
*
 
Month 3
         
*
   
*
 
Month 4
   
*
   
*
   
*
 
Month 5
         
*
   
*
 
Month 6
         
*
   
*
 
Month 7
         
*
   
*
 
Month 8
   
*
   
*
   
*
 
Month 9
         
*
   
*
 
Month 10
   
*
   
*
   
*
 
Month 11
         
*
   
*
 
Month 12
         
*
   
*
 
Month 13
         
*
   
*
 
Month 14
         
*
   
*
 
Month 15
         
*
   
*
 
Month 16
   
*
   
*
   
*
 
Month 17
         
*
   
*
 
Month 18
   
*
   
*
   
*
 
Month 19
         
*
   
*
 
Month 20
   
*
   
*
   
*
 
Month 21
         
*
   
*
 
Month 22
   
*
   
*
   
*
 



Confidential 
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


29

--------------------------------------------------------------------------------

